 1

 2                              UNITED STATES DISTRICT COURT

 3                             EASTERN DISTRICT OF CALIFORNIA

 4
      AMAZING INSURANCE, INC, a Georgia                   Case No. 2:19-cv-01349-TLN-CKD
 5    corporation,
 6
               Plaintiff/Counterclaim Defendant,
 7    v.
                                                          ORDER GRANTING MOTION TO
 8    MICHAEL A. DiMANNO, an individual,                  MODIFY DISCOVERY DEADLINES
      and ACCUIRE, LLC, a Florida limited
 9    liability company,
10
             Defendants/Counterclaim Plaintiffs.
11
      __________________________________
12
      MICHAEL A. DiMANNO, an individual,
13    and ACCUIRE, LLC, a Florida limited
      liability company,
14
                         Counterclaim Plaintiffs,
15
      v.
16
      VIKASH JAIN, an individual, GERALD
17    DOUGLAS ANDERTON, an individual,
      KARA CHILDRESS, an individual, and
18    ALEX CAMPOS, an individual,
19                       Third-Party Defendants.
20

21

22

23          This matter is before the undersigned on the Consent Motion to Modify Discovery
24   Deadlines. (ECF No. 87.) For good cause show, the motion is hereby GRANTED, and the case
25   deadlines are extended as follows:
26   ///
27   ///
28


                                                    -1-
                         ORDER GRANTING MOTION TO MODIFY DISCOVERY DEADLINES
 1         Close of Discovery:                 September 15, 2021

 2         Initial Expert Disclosures:         November 15, 2021

 3         Supplemental Expert Disclosures:    December 15, 2021

 4         Dispositive Motions:                February 1, 2022

 5

 6   IT IS SO ORDERED.

 7

 8   DATED: June 30, 2021
                                               Troy L. Nunley
 9                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         -2-
                ORDER GRANTING MOTION TO MODIFY DISCOVERY DEADLINES
